COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        CORRECTED
                                 NOTICE TO TRIAL-COURT CLERK
                               REGARDING AFFIDAVIT OF INDIGENCE
                                  FILED IN COURT OF APPEALS

Appellate case name:       In the Interest of A. L. D. L., a child

Appellate case number:     01-15-00826-CV

Trial court:               County Court at Law No 1 of Galveston County

Trial court case number:    14-FD-2183

        On November 17, 2015, appellant, P.D., filed in this Court an affidavit of indigence. See
TEX. R. APP. P. 20.1(c)(1). Appellant mistakenly filed the affidavit in this Court instead of in the
trial court. See TEX. R. APP. P. 20.1(c)(1). On November 18, 2015, the Clerk of this Court sent
the affidavit to the trial-court clerk. The trial-court clerk is instructed to note the date the
affidavit was received in the trial court, but file the affidavit effective as of the date the affidavit
was filed in this Court, November 17, 2015. See TEX. R. APP. P. 25.1(a). A copy of the affidavit
also is on file with this Court.

        The trial-court clerk must promptly send a copy of the affidavit to the appropriate court
reporter. See TEX. R. APP. P. 20.1(d)(1). Any contest to the affidavit, including a claim that the
affidavit was not timely filed, is due to be filed in the trial court ten days after the affidavit is
received by the trial-court clerk. See TEX. R. APP. P. 20.1(e) (time for contest); see also Higgins
v. Randall Cnty. Sheriff’s Office, 193 S.W.3d 898, 899–900 (Tex. 2006) (holding untimely filed
affidavit was nonetheless valid unless trial court sustains contest to affidavit); see also TEX. R.
APP. P. 20.1(c)(1) (time for filing affidavit in appeal).

        If no contest to the affidavit is filed, the trial-court clerk must promptly notify this Court.
If a contest is filed, then the trial-court must promptly prepare, certify, and file in this Court a
clerk’s record containing the affidavit of indigence, contest(s) to the affidavit of indigence, the
trial court’s signed order extending the time for conducting a hearing on the contest (if any), the
trial court’s signed order sustaining the contest(s) to the affidavit of indigence, and any other
documents directly related to the affidavit of indigence. See TEX. R. APP. P. 34.5(c)(1). If any
party requests that a hearing related to the contest be transcribed, then the court reporter must
promptly prepare, certify, and file in this Court a reporter’s record containing all relevant
documents relating to the contest. The trial-court clerk and/or reporter must file the required
notice, record, or status report no later than December 18, 2015.

         A copy of the affidavit of indigence filed in this Court on November 17, 2015, and sent to
the trial-court clerk on November 18, 2015, is attached to this notice.




Clerk’s signature:
                     Christopher A. Prine, Clerk of the Court

Date: December 3, 2015
                                                                                    (         FILEO IN
                                                                                        9ST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS


                                                                                          NOV 17 201^
                                                                                        CHRISTOHHEBv'
                                       AFFIDAVIT OF INDIGENCE
                                                                                   CLERK.
                                CAUSE NO. GH£zD£%LLe£^/

                                                 B^    IN THE DISTRICT COURT #0-

  C-^Vye-^,^ ^r* nf\fl??\
                                                 D                JUDICIAL DISTRICT


                                                 w
                                                        C-toV/P^,ac>_                   COUNTY,
                                                       TEXAS


THE STATE OF TEXAS:

COUNTY OF j^g^ao
The undersigned makes this affidavit in connection with the filing of the above-numbered and
entitled cause without the posting of a security deposit and for the purpose of having citation
issued in accordance with Texas Rule of Civil Procedure 145 and Texas Rule ofAppellate
Procedure 20.1. (The items applicable tothe undersignedandcheckedandthe information calledfor is
furnished widerpenalties ofperjury.)

1. Basis for indigence: I am unable to pay a court cost because:
   [ ] I am presently receiving a governmententitlementbased on indigence as follows (describe
nature and amount of government entitlement):                         . . ..



and

   I have no ability to pay court costs based on facts set out below.

2. Employment information:

   n Iam not now employed; the last time I was employed was fctp»-: \. "2 c\*=r
         at Tv\o yn7r, i-sw^ P. V VKptW\U ^r>ovr-A VJr\ \W^

[ ] I am employed: I work for.

   The nature of the job is_                          .. The income I receive from this job is $
         per

3. Income from sources other than employment:

  [ ] I have no income with is derived from sources other than employment, such as interest,


                                             FORM 3
dividends, annuities, etc.

  [ ] I have income derived from sources other than employment as follows:

         Type of income           Amount per period




4. Spouse's Income

  [ ] My spouse has no income.

  [ ] My spouse has income as follows:

         Type of income           Amount per period

                                                             _Ml&

                          j^W                                 J^k
5. Property:

  f^I own no property and no interest in any property.

  [ ] I own the following interests in property:

RealEstate:       kj \jy


Motor Vehicles:           m\Pt

Stock and/or bonds:       .LA   A*.

Cash              mU
Other:                ^    \K

6. Bank Accounts:


  Bank                                  Type of Account                 Amount




               -W W




                                             FORM 3
  r4k                                        m1*                            _ki£t

7. Dependents:

  [ ] I have no dependents.

  [$'.I have the following dependents:

       Name                                    Age                 Relationship

                                                   151

                                                     J£_                AfraVrWr
                                                                          •3
         k\_r^< Ao.Cmf                               -©-               cW x^Lr
8.Deb,s:^WC^                                          u              6cxu<
                                                                           "5
  [ ] I have ho debts.

  [a>nr>
                                                            A \f^x i^n


9.1 have the following monthly expenses:

       Type ofExpense:                                      Amount per month

         W^          .- . -        ——
          db.vhu t .                                       Jfcffra.t^
          'TW-stm                                          /fl^c?D




10. Loans:

       I have attempted to obtain a loan for these costs from the following financial and/or
lending institutions, but have been unableto secure such a loan.



                                              FORM 3
        Financial Institution/Lender:                          Address:

                  Li JB
                     i4k

                     M-l*
                           wJa.
11. Attorneys

  MII was not represented by an attorney in this court.
  [ ] I was represented by an attorney in this court, but my attorney did not charge me a legal fee
for this representation.

  [ ] I was represented by an attorney in this court under a contingent fee arrangement.

12. Costs:

  [ ] No attorney has agreed to pay or advance my court costs.

  [ ] An attorney has agreed to pay or advance my court costs under the following circumstances
(explain here):                    s




        I am unable to pay the costs of court. I verify that the statements made in this affidavit
are true and correct..

        Signed this the Y3jfe day of bk^Zgit^butf               20j\5"

                                               Affiant



Sworn and Subscribed to before me this the \A~rx'        day of_jJ^£ccW±:             . 20\f?~.
   .         .             ;                             Name Printed: \f- P/UW
Notary Public,    (aMlMQQ               County, Tex.     My commission expires: jO'/M" 10H




                                            FORM 3
ATTORNEY FOR THE AFFIANT SHALL CERTIFY THE CONDITIONS UNDER WHICH HE
REPRESENTS THE AFFIANT.




Date:           .          , 20
                                      Signature of Attorney




© TACSRS 2001


                                  FORM 3
    sue.-



       0




b